Order entered August 28, 1968, modified, on the law, on the facts and in the exercise of discretion, to strike the last (third) decretal paragraph providing for an expedited placing of this cause upon the calendar, and order otherwise affirmed, without costs and without disbursements. “ The direction for an immediate trial runs contrary to the court rule providing for the consent of the parties as a condition precedent to the granting of an immediate trial where an application is made for a temporary injunction.” (City of New York v. Wang, 23 A D 2d 481, citing cases; see Bronx and New York County Supreme Court Rules, rule VIII, subd. 1, par. [e]; 22 NYCRR 660.8 [5].) The parties, however, should proceed diligently to obtain an early *904trial. There is no proper showing of danger of irreparable injury in the meantime, and injunctive relief was therefore properly denied. Concur—■ Eager, J. P., Markewioh, McNally and Bastow, JJ.; Rabin, J., deceased.